*Per Curiam.

We think the justice ought to have leave to amend his return, in respect of the oath administered to the constable who had charge of the jury. This, however, though on payment of costs, must be of those on the general assignment of errors only,(a) and of the costs subsequent to that assignment, down to the giving of the opinion of the court in August last. In'making up the paper books, therefore, costs on the general assignment of errors are to be allowed, rejecting the long list of the other errors assigned. But as the defendant has given occasion for this application, the plaintiff may discontinue without costs; neither party to have any costs against the other on the mo tions to amend.(b)
Buie absolute.

 This was afterwards taxed by Kent, C. J., at 4 folio.


 That, it is presumed, means since August.